                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

 UNITED STATES OF AMERICA,              )
                                        )                 Case No. 3:19-cv-766-RGJ
          Plaintiff,                    )
                                        )
          v.                            )                 Re: Docket No. 4
                                        )
 TIMOTHY DENISON, et al.,               )
                                        )
                                        )
          Defendants.                   )
 _______________________________________)

UNITED STATES’ RESPONSE TO THE JOINT MOTION FOR EXTENSION OF TIME
  TO FILE ANSWER FILED BY TIMOTHY DENISON AND CYNTHIA CHAPMAN

       In response to the Joint Motion for Extension of Time [Docket No. 4] filed by Timothy

Denison, Esq., on behalf of Cynthia Chapman and himself, the United States of America, through

undersigned counsel, consents to extending Cynthia Chapman’s and Timothy Denison’s deadlines

to respond to the Complaint for twenty-one (21) days from the date of the original responsive

pleading deadlines of November 20, 2019 and November 21, 2019 to December 11, 2019 and

December 12, 2019, respectively, despite the fact that both Defendants defaulted by failing to file

any responsive pleading before the deadlines imposed by Federal Rule of Civil Procedure

12(a)(1)(A)(i). The United States reserves all rights, claims, objections, and defenses.




                                 [Signature Block on Next Page]




                                            Page 1 of 2
DATED: November 26, 2019                               RUSSELL M. COLEMAN

                                                       United States Attorney


                                                       By: /s/ Alexander R. Kalyniuk
                                                       Alexander R. Kalyniuk
                                                       Virginia State Bar Number: 92325
                                                       Trial Attorney, Tax Division
                                                       U. S. Department of Justice
                                                       Post Office Box 227, Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 616-3309
                                                       Facsimile: (202) 514-6866
                                                       E-Mail: Alexander.R.Kalyniuk@usdoj.gov


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of November, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to Defendant Timothy Denison.

       I further certify that on the same date I have mailed the document by United States Postal
Service to the following non-CM/ECF Defendant Cynthia Chapman at the following address:

                                       Cynthia Chapman
                                   12203 Old Shelbyville Road
                                 Louisville, Kentucky 40243-1567

                                               /s/ Alexander R. Kalyniuk
                                               ALEXANDER R. KALYNIUK
                                               Trial Attorney
                                               United States Department of Justice, Tax Division




                                             Page 2 of 2
